Citation Nr: 1236400	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, and to include as secondary to the Veteran's service-connected right knee and right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by which the RO denied entitlement to service connection for the benefit sought herein.  

The Board notes that the record reflects a diagnosis of posttraumatic stress disorder (PTSD).  The Board has considered whether the issue of entitlement to service connection for PTSD should be encompassed in the Board's decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Here, however, service connection for PTSD was denied by rating decision dated in March 2006.  The Veteran failed to appeal that denial within a year, and the decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2011) (discussing the procedures and time limitations for appealing adverse RO determinations to the Board and the finality of decisions that are not timely appealed).  Therefore, the Board will not include PTSD in its consideration of the claim herein.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In a March 2010 decision, the Board denied entitlement to service connection for a psychiatric disorder, to include anxiety and depression, and to include as secondary to the Veteran's service-connected right knee and hip disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2011, the Court vacated the Board's March 2010 decision and remanded the issue to the Board for further development of the evidence and readjudication.

Pursuant to the Court's June 2011 Order, the Board remanded the issue on appeal to the RO for further development of the evidence, which has now been accomplished satisfactorily, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

A psychiatric disorder is not shown to be related to the Veteran's active duty service, did not manifest in the first post-service year, and it is not proximately due to, the result of, or aggravated by the service-connected right knee and right hip disability.


CONCLUSION OF LAW

A psychiatric disorder is not due to disease or injury that was incurred in or aggravated by service, is not presumptively related thereto, and a psychiatric disorder is not shown to be proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Furthermore, the letter discussed the rating criteria and effective date provisions that were relevant to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded adequate VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychoses, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran asserts that his psychiatric disorders are secondary to or aggravated by his service-connected right knee and right hip disability. 

The service treatment records reflect no treatment or diagnosis of a psychiatric nature.  

Post-service medical records indicate treatment for various psychiatric disorders since at least July 2002 when the Veteran was admitted to Queen's Medical Center.  Treatment notes from Castle Medical Center dated in December 2002 note a diagnosis of psychotic disorder, not otherwise specified (NOS) and indicate that the Veteran experienced auditory hallucinations and suicidal ideation.  Treatment notes also reflect that the Veteran had used crystal methamphetamines daily until a week prior to admission. 

An April 2005 private psychological evaluation report reflects a long history of substance abuse and psychiatric hospitalizations.  The Veteran reported slight depression, but he scored in the lower end of the severe range of depressive symptoms on the Beck Depression Inventory-II.  The Veteran reportedly felt sad and pessimistic and endorsed some degree of suicidal ideation.  The Veteran was anxious but not chronically so.  On examination, the Veteran was fully oriented with a good memory.  His intelligence was in the normal range with evidence of a learning disability.  The examiner diagnosed, in pertinent part, chronic adjustment disorder with mixed emotional features, anxiety, and depression with a history of polysubstance abuse.  

An October 2006 VA mental disorders examination report states that the Veteran's claims file was reviewed.  In the examination report, the examiner noted that the Veteran had a long psychiatric history going back to his childhood.  The examiner reported that the Veteran had problems with methamphetamines and marijuana but had stopped using such substances.  The Veteran stated that he had been out of work for three years and attributed his inability to work to his mental health problems and his injured leg.  Mental status examination revealed that the Veteran's behavior was often inappropriate in that he became angry with others on a chronic basis.  The Veteran denied suicidal or homicidal thoughts on the day of the examination, but he stated that he had had such thoughts in the past. 

The examiner provided a diagnosis of psychotic disorder NOS and cognitive disorder NOS.  The examiner opined that it did not appear that the Veteran's service-connected right knee and hip disability caused his psychotic or cognitive disorders.  The examiner further stated that it was probable that the Veteran's chronic pain in the leg and hip aggravated his depressive symptoms, but due to the complexity of the Veteran's history and presentation, it was not possible to quantify the extent of that aggravation. 

The record contains VA treatment records dated from 2006 to 2009.  According to October 2006 VA treatment notes, the Veteran reported that his painful hip affected his mood and that he felt depressed about various issues including chronic right knee pain and his concern for family members in Hawaii after an earthquake. 

Other VA treatment notes indicate that the Veteran walked into the mental health clinic with complaints of thoughts of killing his community-based psychiatrist and cutting himself.  It was noted that the Veteran had run out of his medication five days prior and that he was having trouble sleeping.  The Veteran was hospitalized at the time for stabilization of mood and thought.  A diagnosis of psychosis NOS was provided, and it was stated that this was most likely secondary to past methamphetamine and cannabis use. 

January 2007 VA treatment notes reflect that the Veteran had suicidal ideation but that he was unable to identify a precipitant other than running out of medication.  

During a July 2007 VA neuropsychology evaluation, the Veteran reported multiple psychiatric hospitalizations from 1994 to 2007.

August 2007 VA treatment notes indicate that the Veteran reported having been "depressed since birth" and had had multiple hospitalizations for suicide attempts between 1996 and 2007.  An Axis I diagnosis of depressive disorder NOS and polysubstance dependence was provided. 

In an August 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that he suffered from nightmares and visions in the first post-service year.

The Veteran had a second VA mental disorders examination in January 2008.  It was noted that the Veteran's claims file was reviewed prior to the examination.  The Veteran reported having erratic sleep and reported problems with his right knee and hip.  The Veteran stated that at times he felt depressed but that he believed that this was situational due to not having his own place to live. 

The Veteran additionally stated that he received monthly testosterone injections that caused him to feel better and have more energy, but he stated that he felt down and lacking in energy towards the end of the month.  The examiner provided diagnoses of schizoaffective disorder, depressed type, and opiate abuse.  The examiner further stated that the Veteran's service-connected right knee and hip disability had not permanently aggravated his psychiatric condition.  He stated that the Veteran's psychiatric conditions were life-long and that the Veteran's service-connected disability had minimal impact on his day-to-day functioning.  The examiner asserted that the Veteran's physical limitations and pain were minimal, and he further stated that the Veteran could walk miles at a time and go to the gym.  The examiner opined, therefore, that the Veteran's service-connected disability did not affect his social or vocational functioning or his mood. 

VA mental health treatment records dated from August to November 2009 include entries by a VA social worker who noted that the Veteran presented with a history of depression and anxiety that was directly related to his ongoing medical issues.  The social worker did not specify the physical disabilities that were causing depression and anxiety, and the Board notes that medical treatment records dated in August and September 2009 reflect a variety of non-orthopedic physical problems to include Kleinfelter's syndrome, migraine headaches, obstructive sleep apnea, and bruxism.  The Board observes, moreover, that at that time, the Veteran was receiving occupational therapy for his wrists.

On VA mental disorders examination in October 2009, the Veteran was assessed for competency to manage VA funds.  He was found competent in that regard.  The examiner provided an Axis I diagnosis of schizoaffective disorder.

Records of the Social Security Administration show that it was determined that the Veteran had severe impairments which included depression, anxiety, a knee disorder, and obesity.  A December 2005 Disability Determination noted a primary diagnosis of mood disorders and a secondary diagnosis of migraine.  A March 2008 letter from the Veteran's attorney regarding his Social Security disability claim indicated that his disabilities included Klienfelter's syndrome, migraine headaches, a left knee disorder, sciatica, right hip bursitis, PTSD, depressive disorder, and asthma. 

In February 2012, the Veteran was afforded a VA mental disorders examination.  In the examination report, the examiner indicated that he interviewed the Veteran, reviewed pertinent documents in the claims file, and administered the Millon Clinical Multiaxial Inventory-III, and the Minnesota Multiphasic Personality Inventory-II.  Based on the foregoing, the examiner concluded that there was no evidence of any mental disorder until the Veteran arrived in Maine in January 2005 and stopped using amphetamines "cold turkey."  According to the examiner, the serious symptoms of severe mental illness were the result of amphetamine dependence, since those very severe symptoms disappeared following withdrawal.  The examiner concluded, therefore, that there was "no question" that the schizoaffective disorder was not service connected.  

Analysis

The Board does not find the Veteran's psychiatric disorders to be related to the Veteran's service, proximately due to or aggravated by his service-connected right hip and right knee conditions, or to have been incurred in the first post-service year.  

As stated above, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden, 381 F.3d at 1167.  

In this case, while the Veteran clearly has a current diagnosis for a number of psychiatric disorders, to include anxiety, depression, and schizoaffective disorder.  A current disability is a necessary but not sufficient condition for the granting of service connection.  Id.; Brammer, supra.  The evidence of record has failed to show either an in-service incurrence or aggravation of a psychiatric disorder or a medical opinion which links the psychiatric disorders in question to service.  The Veteran's service treatment records are silent as to any psychiatric disorder, and the claims file contains no competent medical opinion that relates the psychiatric disorders in question to service.  The Veteran's claim for entitlement to service connection for anxiety or depression on a direct basis must, therefore, be denied.  38 C.F.R. § 3.303.

Next, although the Veteran received psychiatric treatment shortly after the expiration of the one-year post-service period, the competent medical evidence does not reflect the presence of a chronic psychiatric disorder in the first year after service separation.  The Veteran has indeed complained of nightmares and visions in the first post-service year.  He is competent to offer testimony regarding his psychiatric symptoms, as they are readily apparent to the one experiencing them.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay evidence may establish tinnitus, which is capable of lay observation); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet are given to lay observation); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board does not question the presence of the reported symptoms in the year following service.  However, the Veteran is not competent to attribute his stated psychiatric symptoms to a particular causation, as such a determination requires specialized education and training in the mental health field.

The only competent medical opinion in this regard is that of the February 2012 VA examiner who opined that no chronic psychiatric disorder was shown prior to 2005, several years after the Veteran's separation from service.  The February 2012 VA examiner stated that before that time, the Veteran's psychiatric symptoms constituted transient drug-withdrawal psychosis.  Namely, the symptoms disappeared after the conclusion of the withdrawal process.  Initially, the Board observes that service connection is granted only for chronic disabilities.  See generally 38 C.F.R. § 3.303.  Because the withdrawal symptoms were not chronic in the first post-service year, service connection on a presumptive basis for a psychiatric disability is precluded.  38 C.F.R. §§ 3.307, 3.309.  In any event, even if the psychiatric symptoms had been found to be chronic in the first post-service year, they resulted from illegal drug abuse, according to the February 2012 VA examiner, and service connection cannot be granted for a disability related to a veteran's willful misconduct such as drug abuse.  38 C.F.R. § 3.301.

Regarding the Veteran's claim of service connection for psychiatric disorder on a secondary basis as due to or aggravated by the Veteran's service-connected right hip and right knee disability, the Board finds the Veteran's claim must be denied.

In this case, the record reflects that the Veteran reported depression "since birth" and that he had been treated for psychiatric symptoms before service.  The Board finds no reason to question the Veteran's credibility regarding the onset of psychiatric symptoms.  The origin of the Veteran's current psychiatric disorders cannot, therefore, be the Veteran's service-connected right hip and right knee conditions, and thus, the evidence has shown that the Veteran's psychiatric disorders are not proximately due these service-connected disability.  38 C.F.R. § 3.310.  In order to establish service connection on a secondary basis, the evidence must therefore show that the Veteran's service-connected right hip and right knee disability aggravated his psychiatric disorders.  Id.; Allen, supra.  

In October 2006, the VA examiner stated that it was probable that the Veteran's chronic pain in the leg and hip aggravated his depressive symptoms, but due to the complexity of the Veteran's history and presentation, it was not possible to quantify the extent of that aggravation.  In contrast, the Veteran's January 2008 VA examiner stated that the Veteran's service-connected right knee and hip conditions had not permanently aggravated his psychiatric conditions.  He stated that the Veteran's psychiatric conditions were life-long and that the Veteran's service-connected condition had minimal impact on his day-to-day functioning and did not affect his social or vocational functioning or his mood. 

The October 2006 VA opinion is of little probative value because it is essentially conclusory and unsubstantiated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).

On the other hand, the Board accords the opinion of the January 2008 VA examiner great probative weight because the January 2008 VA examiner's opinion specifically stated the reasons for his opinion.  Nieves-Rodriguez, supra; Prejean, 13 Vet. App. 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the January 2008 VA examiner noted the few limitations that the Veteran's service-connected right hip and right knee disability actually created and noted that neither the Veteran's functioning, nor his mood, were affected by his service-connected right hip and right knee disability.  The detail and substantiation provided in the January 2008 VA opinion renders it more probative that the conclusory and unsubstantiated October 2006 VA opinion.  See Wensch, 15 Vet. App. at 367 (noting that the Board may appropriately favor the opinion of one competent medical authority over another). 

The Board finds that to the 2009 opinion of the VA social worker that depression and anxiety are related to the Veteran's ongoing medical issues, is of no probative value.  The social worker did not specify that any medical records, either service or post service, were reviewed to reach that conclusion, and the social worker did not provide any rationale for that conclusion.  As well, the social worker did not specify the physical disability or disabilities that were contributing to the Veteran's psychiatric disorder.  Thus, the Board finds that this opinion is too general in nature to support a grant of service connection.  See Obert, supra (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  Accordingly, that opinion is not accorded any great probative weight.  The probative value of that opinion is further diminished by the fact that the conclusion is not supported by any medical rationale.  See Tirpak, supra (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight). 

The Board now turns to the Veteran's assertions regarding the relationship between his service-connected right knee and right hip disability and his current psychiatric disorder.  The Board notes that the causation of mental illness is not given to lay observation.  Thus, the Veteran, who is not shown to have professional expertise in the mental health field, is not competent to opine regarding the etiology of his current psychiatric disorders.  See Layno, 6 Vet. App. at 469 (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  Because the Veteran is not competent to opine regarding the origins of his mental illness to include the question of aggravation, his assertions in this regard do not constitute competent medical evidence and are not probative.

In sum, on the question of whether any current psychiatric disorder has been aggravated by the Veteran's service-connected right knee and right hip disability, the most competent and probative evidence is that of the January 2008 VA examiner who opined that no such aggravation took place and that the service-connected disability had no impact upon the Veteran's psychiatric disorders.  As such, service connection for a psychiatric disorder on a secondary basis as due to aggravation must be denied.  38 C.F.R. § 3.310; Allen, supra.

To conclude, there is no basis upon which to grant service connection for the claimed psychiatric disorder.  Id.; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a psychiatric disorder, to include anxiety and depression, is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


